DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response filed 12/30/2021 is acknowledged.
Claims 1-4, 6, and 8-15 are pending.
Claims 14 and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/08/2021.
Claims 1-4, 6, and 8-13 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.

Rejections Withdrawn
  The rejection of claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The rejection of claims 1-4 and 7-12 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Liu, ACS Applied Materials & Interfaces, 8, 2016 (previously cited; also IDS 01/27/2020) has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1, 4, 7-9, and 11-13 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Liu, Acta Biomaterialia, 9, 2013 has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Liu, ACS Applied Materials & Interfaces, 8, 2016 (previously cited; also IDS 01/27/2020) in view of Patil, ACS Biomaterials Science and Engineering, 3, 2017 (IDS dated 01/27/2020) has been withdrawn in light of Applicant’s amendment.
Neither Liu (2013) nor Liu (2016) teach the coating such that the outer surface is only partially covered with the coating to form portions of coated and uncoated substrate. The teachings of Patil does not appear to cure this deficiency. 

Response to Argument
Applicant’s arguments have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection for any teaching or matter specifically challenged in the arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, WO 2006108065 A2 in view of Liu, Acta Biomaterialia, 9, 2013 (previously cited), and Agarwal, US 20090123516.
Yan teaches implants (Yan, e.g., 0050), comprising a magnesium or magnesium alloy substrate (Yan, e.g., 0059-0060). Implants comprise an outer surface (Yan, e.g., 0013: implantable structure comprising a body which is degradable, e.g., stent). The implant includes a partial coating of material, effective for controlling degradation of the implant (Yan, e.g., 0105-0106). The coating may be patterned to control exposure of the body of the implant to the physiological environment (Yan, e.g., claim 150). The coating may further comprise a therapeutic agent (Yan, e.g., claim 157). The coating may include a polymer, therapeutic agent, or combination thereof (Yan, e.g., 0023 and claim 156). Therapeutic agent is released as the coating degrades (Yan, e.g., 0124). Applicable to claims 2-3: Yan teaches anti-inflammatory agents (Yan, e.g., claim 32). Steroids and rapamycin are named (Yan, e.g., 0129 and 0133)
Yan does not expressly teach the coating comprising a self-assembled organosilane comprising an organosilane copolymer.
Liu teaches a magnesium alloy substrate including a coating on the surface of the substrate, wherein the coating is derived from a combination of an organosilane, i.e., 
Applicable to claims 8-9: the coated substrate includes a binding compound (amine) and an active component (heparin) coupled to the binding compound. See Liu, e.g., Fig. 1, pg. 8673.
Applicable to claims 11-12: the substrate was pretreated by mechanical polishing and sodium hydroxide. See Liu, e.g., pg. 8672, section 2.2.

It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the technique of optimizing degradation of degradable magnesium implants as understood from Yan using a coating comprising a self-assembled organosilane comprising an organosilane copolymer as suggested in Liu with a reasonable expectation of success. Since Yan desires the use of coating on at least a portion of the device surface to inhibit and optimize the degradation rate of the device over a desired service lifetime, the skilled artisan would have been motivated to use coatings like those suggested in Liu based on the known ability of the coating to prevent corrosion of the same metals. The skilled artisan would have been motivated to select coatings containing an organosilane copolymer similar to those of Liu due to 
The combined teachings of Yan and Liu do not expressly teach the organosilane containing coating comprising an organosilane having an aliphatic tail containing a backbone of 4 to 20 carbon atoms and a silane head. Liu teaches an organosilane having an aliphatic tail containing 3 carbon atoms and a silane head, i.e., aminopropylsilane contains three carbon atoms. The addition of carbons in a homologous series is generally considered obvious due to the structural similarity of the molecules.  See MPEP 2144.09, II. That is, based on the teachings of Liu, one skilled in the art would have reasonably expected additional carbon atoms in the alkyl chain would have produced similar results since the carbon chain spaces a functional group for improving tissue interaction enhancement for the implant coating.
Moreover, Agrawal teaches coatings for medical devices similar to those of Liu, wherein the coating comprises a self-assembled layer (Agrawal, e.g., Abstract and 0003). The coatings of Agrawal, like those of Liu, are attached to the device surface via a silane (Agrawal, claims 15 and 26). Coatings include a carbon chain which may vary over the length of from six to thirty-nine carbon atoms (Agrawal, e.g., claim 17), e.g., ten carbon atoms (Agrawal, e.g., claim 18 and Fig. 13). These lengths enable a number of advantages such as highly reproducible load and release rate of therapeutic (Agrawal, e.g., 0086  This is a self-assembled coating which contains an end portion for attachment to the implant surface, e.g., a silane, and a middle portion, e.g., a carbon 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the chain length of the aliphatic tail of the silane in a coating suggested by Yan and Liu according to the general guidance of Agrawal with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the chain length in the range suggested by Agrawal to improve therapeutic agent load and release reproducibility in the same way. The skilled artisan would have had a reasonable expectation of success because Agrawal teaches the chain length between six and thirty-nine carbon atoms is effective for self-assembly and effective therapeutic delivery.  
Accordingly, the subject matter of instant claims 1-4 and 8-13 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention. 

Claim 6 is rejected is rejected under 35 U.S.C. 103 as being unpatentable over Yan, WO 2006108065 A2 in view of Liu, Acta Biomaterialia, 9, 2013 (previously cited), and Agarwal, US 20090123516 as applied to claims 1-4, and 8-13 above and further in view of Patil, ACS Biomaterials Science and Engineering, 3, 2017 (previously cited, IDS dated 01/27/2020).
The combined teachings of Yan, Liu and Agarwal teach a substrate having the features of claim 1, but do not expressly teach the organosilane comprises a copolymer of decyltriethoxysilane and tetramethoxysilane.

It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a coating on a substrate as understood from the combined teachings of Yan, Liu and Agrawal by formulating the polymeric coating with decyltriethoxysilane and tetramethoxysilane to improve the corrosion resistance in the same way suggested by Patil with a reasonable expectation of success. In combination, the teachings of Liu, Agrawal and Patil teach specific monomers for formulating a coating effective to achieve the objective of protecting a metal implant from corrosion as desired by Yan. The combination of monomers claimed are a combination of prior art elements according to known methods to achieve predictable results.  The skilled artisan would have had a reasonable expectation of success because each document teaches coatings for improving magnesium implants. 
Accordingly, the subject matter of claims 6 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1-4, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, WO 2006108065 A2 in view of Liu, Acta Biomaterialia, 9, 2013 (previously cited), and Shimojima, Langmuir, 18, 2002.
The teachings of Yan and Liu enumerated above apply here. The combined teachings of Yan and Liu teach an implant with a magnesium substrate partially coated with an organosilane containing coating containing a drug, but do not expressly teach the coating comprising an organosilane having an aliphatic tail containing a backbone of 4 to 20 carbon atoms and a silane head; or comprising a copolymer formed from monomers comprising decyltriethoxysilane and tetramethoxysilane as required in claim 6.
Shimojima teaches polycondensation of alkyltriethoxysilanes and tetraethoxysilane for self-assembly of thin films (Shimojima, e.g., Abstract). These monomers form homogenous films (Shimojima, e.g., pg. 1146:Formation of Multilayered films). The homogeneity of the film depends on the temperature during formation. Decylsilane forms a homogenous film at room temperature (Shimojima, e.g., pg. 1148, Fig. 8). This provides one skilled in the art motivation to select decylsilane monomers because a homogenous film can be deposited without the need for heating or cooling during film formation. 
From Shimojima, the claimed monomers were known by one skilled in the art prior to the effective filing date to form homogenous films in the manner of film formation as explained in Liu. Further, the homogeneity of the film formed would have been recognized as desirable by one skilled in the art because Liu teaches the selection of monomers effective to form a defect free film is important for reducing corrosion of magnesium implants. Shimojima teaches the chain length of the alkylsilane of 10, 8 and 12 carbon atoms as effective for forming homogenous coatings (Shimojima, e.g., pg. 1146:Formation of Multilayered films). Since the methoxy groups of 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to select decyltriethoxysilane and tetraethoxysilane as monomers for forming a coating suggested by the teachings of Yan and Liu with a reasonable expectation of success. The skilled artisan would have been motivated to make this selection based on the fact that these monomers were known and suggested for forming homogenous films. On this basis the skilled artisan would have understood the homogenous film as effective for reducing defects in the silane coating thereby reducing the penetration of water to the coated implant surface. The homogeneity of the coating would thus fulfil an aspect of the coating required to attenuate corrosion of magnesium implants as evident from the teachings of Liu. The skilled artisan would have had a reasonable expectation of success since the silane monomers known from Shimojima were chemically similar to the monomers suggested in Liu because they self-assemble on the surface by hydrolysis. 
Accordingly, the subject matter of instant claims 1-4, 6, and 8-13 would have been obvious before the effective filing date of the presently claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-4, 6, and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3, 6-15, and 17-18 of US Application 15548146 in view of Yan, WO 2006108065 A2.

The claims of the reference application are directed to a device comprising a substrate composed of magnesium or magnesium alloy having an outer surface, the outer surface having a thin film coating comprising an alkyltrialkoxysilane having a tail with a C4-C20 aliphatic backbone. The coating comprises a copolymer of decyltriethoxysilane and tetramethoxysilane (claim 6). The binding compound includes 3-aminopropyltrimethoxysilane (claim 7). The substrate is pretreated (claim 3 and 8). The binding compounds of instant claim 9 are found in claim 9. 
The copending claims differ by not teaching the small molecule drugs of claims 2-3.
The copending claims differ by not teaching wherein the coating on the substrate is a partial coating which is patterned and forms portions of coated and uncoated magnesium or magnesium alloy substrate. 
Yan teaches implants (Yan, e.g., 0050), comprising a magnesium or magnesium alloy substrate (Yan, e.g., 0059-0060). Implants comprise an outer surface (Yan, e.g., 0013: implantable structure comprising a body which is degradable, e.g., stent). The implant includes a partial coating of material, effective for controlling degradation of the implant (Yan, e.g., 0105-0106). The coating may be patterned to control exposure of the body of the implant to the physiological environment (Yan, e.g., claim 150). The coating may further comprise a therapeutic agent (Yan, e.g., claim 157). The coating may include a polymer, therapeutic agent, or combination thereof (Yan, e.g., 0023 and claim 156). Therapeutic agent is released as the coating degrades (Yan, e.g., 0124). Applicable to claims 2-3: Yan teaches anti-inflammatory agents (Yan, e.g., claim 32). Steroids and rapamycin are named (Yan, e.g., 0129 and 0133)

Accordingly, the subject matter of claims 1-4, 6, and 8-13 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Response to Arguments
The terminal disclaimer filed 12/30/2021 has been accepted. However, the terminal disclaimer filed does not list the subject reference US Application 15548146. Consequently, the provisional double patenting has been maintained.

Claim(s) 1-4, 6, and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-7 of US 10967103 in view of Yan, WO 2006108065 A2.
Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Thus, the reference patent claims a medical device containing a partial coating which is patterned and forms portions of coated and uncoated magnesium or magnesium alloy substrate. The coating of the reference patent claims appears to have all of the elements required by the presently claimed organosilane containing coating except for a small molecule drug.
The presently claimed invention, as amended, does not recite a crosslinker. However, a crosslinker is not excluded from the self-assembled organosilane containing coating of the present claims.
Decyltriethoxysilane as claimed contains a carbon chain within the range of 4-20 of the amphiphilic organosilane having a hydrophobic aliphatic tail recited in the reference patent claim 1. There does not appear to be any unexpected results in the present application with respect to the decylsilane species as claimed. 

It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a medical device as claimed in the reference patent with a drug as suggested by Yan with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to reduce side effects of implant degradation, e.g., inflammation. This is the use of a known technique to improve similar devices in the same way. The skilled artisan would have had a reasonable expectation of success because Yan teaches the technique is effective for improving magnesium or magnesium alloy degradable implants. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615            


/SUSAN T TRAN/Primary Examiner, Art Unit 1615